DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 31, 32 and 39 are objected to because of the following informalities: claim 31, please spell out “DC”.
As per claim 32, line 4, “select first bias” should be replaced by “generated first bias” for consistency with antecedent.
As per claim 39, with respect to “DC”, see claim 31.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-36 and 46-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26, line 6, “the one” lacks of proper antecedent basis. It appears that “a first one” was intended.
 As per claim 46, line 5, with respect to “the one” see claim 26.
Claims 27-36 and 47-48 are rejected for being dependent on a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26-27, 33-35, and 46-47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nentwig et al US Patent Application Publication No. US20160181995 A1 in view of Gebeyehu et al WIPO Publication No.  WO 2018/187245 A1.
As per claim 26, Nentwig et al discloses a transmitter (fig. 1, 110 and fig. 2A), comprising: a bus system comprising at least two bus lines (see fig. 2A, the plurality of lines at the input of the switch 220, are considered as the claimed bus system, that may include any “number of input lines” (specification para. 0027) (one skill in the art would know that such number would also include “2 or more”); an envelope tracking circuit in ) by the envelope tracking circuit 226A  that is based on an envelope of a signal related to a first radio frequency signal received by the first one of the plurality of power amplifiers (the signal at the output of 250 is an RF signal (note abstract)). However, it fails to teach the envelope tracking is based on the envelope of a baseband signal. Gebeyehu et al discloses a similar apparatus and further teaches (fig. 2C and fig. 3) an envelope tracking is based on the envelope of a baseband signal (see output of 34 that is indirectly connected to 30 and abstract). Therefore, it would have been obvious to one skill in the art to incorporate such a teaching in Nentwig et al as a baseband processing would require a less complex circuitry and would result in cost reduction.
 	As per claim 27, as evidence by US 5,256,987 (para. Bridging col. 2 and col. 3), it is generally known in the art to decouple (disconnect) an amplifier from a circuit when in the in active state. Therefore, it would have been obvious to one skill in the art to disconnect one of the amplifiers of Nentwig et al from the apparatus when inactive in order to reduce power consume by the inactive PA to zero.
	As per claim 33, as evidence by US20140009226 A1, para. [0041], two or more amplifiers can be active simultaneously. Therefore, it would have been obvious to 
 	As per claim 34, Nentwig et al  teaches providing  any “number of input lines” (bus lines) (specification para. 0027) (one skill in the art would know that such number would also include “3 or more”).
	As per claim 35, as evidence by US6,064,260 (fig. 1) it is known to provide a number of bus lines smaller than the number of the power amplifiers (As shown in fig. 1 of 6,064,260, a signal line (bus) feeds 3 separate amplifiers). Therefore, it would have been obvious to one skill in the art to provide more amplifiers than bus lines as less wire would have had the added benefit of producing a less complex system and less interference. 
As per claim 46, see rejection of claim 26.
 As per claim 47, see rejection of claim 27.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 26 and 46 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Henzler et al US 10,090,808.

As per claim 26, Henzler et al discloses a transmitter (fig. 1 and fig. 4), comprising: a bus system comprising at least two bus lines (see fig. 4, signal lines from 474 going to the multiplexers (muxes) 480 and 485, the plurality of lines at the input of the switch muxes 480 and 485, are considered as the claimed bus system; an envelope tracking circuit 140 coupled to the at least two bus lines (see fig. 1 and fig. 4) ; and a plurality of power amplifiers (PA1 and PA2), wherein at least a first one of the plurality of power amplifiers (PA1), while in active state (conducting), the switch selectively couples one of the line to the amplifier input  which is supplied with a supply voltage  (see fig. 4 ) by the envelope tracking circuit 140 that is based on an envelope of a signal  (output of 150) related to a first radio frequency signal received by the first one of the plurality of power amplifiers (note input to circuit 120).
.
Allowable Subject Matter
Claims 28-32, 36 and 48 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 37, 38, 40-45, 49 and 50 are allowed.
Claim 39 would be allowable if amended to overcome the objection sets forth above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN B CORRIELUS whose telephone number is (571)272-3020. The examiner can normally be reached 10:00AM-3:00PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

/JEAN B CORRIELUS/Primary Examiner, Art Unit 2633